ITEMID: 001-79324
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF ZAICHENKO v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6 and P1-1
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1969 and lives in Voronezh.
5. She brought civil proceedings against her local authority requesting arrears of child benefits due to her.
6. On 15 December 2000 the Zheleznodorozhny District Court of Voronezh granted her claims and awarded her the arrears in the amount of 8,637.22 roubles (RUR). The judgment was not appealed against and became final on 26 December 2000.
7. On an unspecified date a writ of execution was issued.
8. As the judgment remained unexecuted, on an unspecified date the applicant forwarded the writ to the debtor's bank and requested it to debit the sum due from the debtor's account, but the bank refused.
9. She then brought proceedings against the bank claiming damages for its refusal to enforce the judgment of 15 December 2000.
10. On 17 April 2003 the Justice of the Peace of the Second Circuit of the Central District of Voronezh dismissed the applicant's claims on the ground that the bank had not been at fault in refusing to enforce the judgment of 15 December 2000. On appeal, the judgment was upheld by the Central District Court of Voronezh on 10 November 2003.
11. In February 2004 the applicant received RUR 993.48 in execution of the judgment of the Zheleznodorozhny District Court of Voronezh of 15 December 2000.
12. On 13 December 2005 she received the outstanding balance of RUR 7,643.74, thus completing full execution of the judgment.
VIOLATED_ARTICLES: 6
